BRADLEY, Judge.
Upon remand to this court by the Supreme Court of Alabama, 420 So.2d 781, it is considered that in accordance with the opinion rendered by the supreme court on September 10, 1982 in this matter, the above-styled cause should be remanded to the Circuit Court of Montgomery County for it to hold a hearing to determine if the two arrests were for the same offense. If so, the circuit court is directed to enter a judgment for A — 1 Bonding Company. If the arrests were for two separate and distinct offenses, the circuit court will order A-l Bonding Company to pay the original judgment.
REMANDED WITH INSTRUCTIONS.
WRIGHT, P.J., and HOLMES, J., concur.